Appeal from a portion of a decision of the Workmen’s Compensation Board. Decedent was 19 years old when he died as a result of an industrial accident. A finding of dependency has been made both as to his father and mother. The dependency of the mother is sufficiently sustained by the record, but not that of the father: At the time of his death in November, 1960 decedent was earning $75 a week. Prior to June he had been earning $50 a week. When he earned $50 he contributed $25; and when he earned $75 he contributed $50 a week to the general family expenses. The total contributed in 1960 seems to have been about $1,800. During this period the father earned $6,053.74 and had other additions to his income which totalled $6,648. The household expenses were about $5,300, with an additional $1,048.74 for medical expenses. Besides these, there were payments on a mortgage and for reduction of the father’s indebtedness which brought the total to $8,233, so that the family unit, which consisted also of a younger sister, was in part dependent on decedent. (Matter of Martorana v. Tensolite Insulated Wire Co., 14 A D 2d 462.) But the father was not a dependent and would not, as an individual, be entitled to an award unless, in its absence, the general family standard would be reduced, (Matter of Jardine v. Drahe-Crafe-Winston-Teeon-Conduit, 5 A D 2d 727.) No sufficient showing of this has been made. If the father’s award is disallowed, the mother’s award will increase from $25 to $30 a week (Workmen’s Compensation Law, § 16, subd. 4). In some part the expenses for 1960 seem unusual, especially for medical care, and perhaps also in the amounts spent for the reduction of the father’s indebtedness. It may be possible also to regard the sister as a dependent, but, of course, that question is not before us. Award modified by reversing the award to the father and as thus modified affirmed, with costs to appellants.' Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ., concur.